Citation Nr: 1713128	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  13-28 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Schlack, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Navy from October 1961 to October 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In March 2014, the case was remanded for further development.   

The issue on appeal was previously denied by the Board in a May 2015 decision.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2016 Joint Motion for Remand (JMR), the Court vacated the May 2015 decision and remanded the issue to the Board.  

In April 2016, the Board remanded the issue to the RO to give notice to the Veteran regarding authorizations and information needed to substantiate the Veteran's claim and to obtain a medical opinion to address the etiology of the Veteran's low back disability.  The RO issued a Supplemental Statement of the Case (SSOC) in November 2016, and the case was returned to the Board for review.


FINDING OF FACT

The Veteran is shown to have a current diagnosis of lumbar disc degeneration with spondylolisthesis; his current lumbar disc degeneration with spondylolisthesis was not manifested in service or in the first post-service year and is not shown to be otherwise related to his military service or injuries therein.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. § 1110 , 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

By correspondence dated in June 2008, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  The record includes a supplemental notice dated June 2016 requesting that the Veteran identify the physicians and medical providers who performed his low back surgeries in the 1980s and complete appropriate VA forms to release the Veteran's medical records.  The Veteran was also advised that he could obtain and submit the records himself.  Therefore, the VA's duty to notify has been satisfied.  

In addition, the Veteran's service treatment records (STRs) and pertinent post service VA treatment records have been secured.  The Board acknowledges that the record shows the Veteran underwent low back surgery in 1980 and that no records of such operation are associated with the Veteran's claims file.  The duty to assist is a two-way street. If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the VA specifically requested that the Veteran identify the physicians and medical providers that performed the Veteran's low back surgeries in the 1980s.  VA was unable to request medical records on the Veteran's behalf because there is no identifying information to locate the records.  In November 2016, the Veteran's representative noted that there was no additional evidence to submit.    

The VA did obtain an additional medical opinion to try to identify a nexus between the Veteran's service and the Veteran's low back disability.

In May 2014, pursuant to the remand directives, a VA examination was conducted.    An additional medical opinion dated in July 2016 was obtained pursuant to the Court's joint motion for remand and the Board's April 2016 remand.  The Board finds that the July 2016 examination report is adequate as it reflects consideration of the entire record and relevant medical history, and the opinions therein include a rationale for the opinions rendered.  
 
Further, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits as all relevant and known service treatment records and post-service medical records have been associated with the claims file.  Further, the VA obtained a medical opinion regarding the likely etiology of the Veteran's low back disability.  Moreover, in November 2016, the Veteran's representative noted that there was no additional evidence to submit.  Therefore, the VA's duty to assist has been satisfied. 

Service Connection for Low Back Disability

The Veteran served as a U.S. Navy aviation transport loadmaster. The Veteran contends that he sustained several minor back injuries during service that have since developed into his current low back disability.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Further, the Board has considered if the chronic diseases presumption could be applied to this case.  Some chronic diseases, to include arthritis or degenerative changes of the spine, may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis).  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran's service treatment records (STRs) are silent for any treatment, complaints, or findings related to a low back disability.  Notably, on separation examination, all systems were found to be normal.  

A March 2005 VA treatment record shows the Veteran reported a history of back problems, described as aches and pains.  In October 2005, VA computed tomography (CT) scans showed evidence of degenerative changes in the lower thoracic vertebral bodies.  In February 2006, CT scans showed evidence of multilevel degenerative changes in the lower thoracic spine.  Subsequent CT scans confirm these findings.  In March 2006, the Veteran reported a history of low back surgery.  VA records include several notations of a low back operation in 1980.  In February 2007, the Veteran was diagnosed with low back pain and radiculopathy.

In his original May 2008 claim for benefits, the Veteran reported that he was a loadmaster on a C-118 aircraft and, during flights, the plane would hit air pockets and fall several hundred feet, causing him to be glued to the roof of the cabin.  He also stated that he would be bounced back and forth in the cabin during turbulent weather.  A May 2008 statement from his wife indicated that the Veteran had back problems and could not sit, stand, or walk for long periods of time.  In February 2010, the Veteran added that, when his aircraft would hit air pockets or turbulence, he and the cargo would be thrown up against the ceiling and later come crashing to the floor when the plane was righted.  He reported that as a result he "was injured and didn't realize it until I was around 30 years old when I started having back problems . . . ."  He acknowledged that he did not report to sick bay for injuries because he did not want to be held back and lose the crew he was working with.  He also reported that, at the time, he was young and felt "bulletproof."

In May 2010, magnetic resonance imaging (MRI) showed narrowing of the L5 to L6 and L6 to S1 vertebrae, with mild spondylolisthesis at L5 on L6.  In September 2010, the Veteran submitted a newspaper article indicating that federal accident statistics showed severe turbulence during flights was a leading cause of serious mid-air injuries.  He also submitted a list of men who served as loadmasters with him, and stated that they all received what they believed to be minor injuries at the time, and were taught not to complain about them.  However, he alleged that these problems developed into more serious issues later in life.  

In October 2013, the Veteran's representative contended that the Veteran's current back disability is related to injuries sustained while serving as a loadmaster aboard an aircraft, which involved being thrown about the aircraft on several occasions.  In February 2014, the Veteran stated that, after discharge, he drove a truck for most of his working life, which involved very little high-impact physical activity.  

A VA examination regarding the back was conducted in April 2014.  The February 2016 Joint Motion indicated that the April 2014 examination did not provide an opinion as to a possible relationship between a claimed in-service injury and the current disability.  

An additional examination was conducted in July 2016 medical opinion regarding the etiology of the Veteran's low back disability.  The examiner indicated that there are no available records to review from 1964 to 1980 and from 1980 to 2005 in the claims file.  The examiner states that "it is less likely that the Veteran's current low back disability had its onset during service or is otherwise related to in service disease, event or injury..." because the medical records in the claims file do not substantiate the Veteran's assertion that he incurred an injury from being thrown to the ceiling of the plane, hitting his head, and compressing his spine.  Further, the VA examiner notes that the surgeries in question would have occurred 17 years after the Veteran's military service.  The examiner concludes that there is no nexus between the Veteran's low back disability and service because of the lack of medical evidence and substantial time gap between service and treatment.  With no available medical evidence indicating a pattern of chronicity of the Veteran's back condition in service or shortly after leaving service the examiner found that there is no nexus for his current low back condition being related to any in service.

The evidence clearly shows that the Veteran has a current low back disability, as he was diagnosed with lumbar disc degeneration and spondylolisthesis on April 2014 VA examination.  However, STRs are silent as to any diagnoses for chronic low back disabilities and the Veteran has reported that he did not start having back problems until he was 30 years old (in 1973, approximately 10 years after service).  Therefore, service connection on the basis that his current low back disability began during service and has persisted is not warranted.  

The VA did obtain an additional medical opinion in July 2016 to try to identify a nexus between the Veteran's service and the Veteran's low back disability as directed by the Court's February 2016 JMR and the Board's April 2016 remand.  As noted above, the Veteran was requested to identify the physicians and medical providers that performed the Veteran's low back surgeries in the 1980s.  VA was unable to request medical records on the Veteran's behalf because there is no identifying information to locate the records.  In November 2016, the Veteran's representative noted that there was no additional evidence to submit.    

Although STRs contain no evidence of treatment, complaints, or diagnoses related to low back injuries or disabilities, the Veteran has consistently reported being thrown about an aircraft during military service.  The Veteran asserts that the current back disability was incurred in service.  As the Veteran is competent to report matters of which he has personal knowledge and his accounts have been consistent throughout the record, the Board finds they are both competent and credible evidence of such incidents.  The Board has considered the statements of the Veteran which relate his current low back disability to these incidents in service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a low back disorder, falls outside the realm of common knowledge of a lay person.

The only competent and probative medical opinion of record addressing a relationship between the Veteran's current lumbar disc degeneration with spondylolisthesis and his military service is found in the July 2016 VA examination report.  The examiner  reviewed the record, including the available medical records and considered the Veteran's lay statements regarding an injury in service.  The examiner indicated that there are no available records to review from 1964 to 1980 and from 1980 to 2005 in the claims file.  The examiner concluded that "it is less likely that the Veteran's current low back disability had its onset during service or is otherwise related to in service disease, event or injury..." because the medical records in the claims file do not substantiate the Veteran's assertion that he incurred an injury from being thrown to the ceiling of the plane, hitting his head, and compressing his spine.  Further, the VA examiner considered the Veteran's statement regarding surgery in 1980 and indicated that the surgeries in question would have occurred 17 years after the Veteran's military service.  The examiner concluded that there is no nexus between the Veteran's low back disability and service because of the lack of medical evidence and substantial time gap between service and treatment.  With no available medical evidence indicating a pattern of chronicity of the Veteran's back condition in service or shortly after leaving service the examiner found that there is no nexus for his current low back condition being related to any in service.  As the July 2016 opinion includes a rationale that reflects familiarity with the Veteran's history and indicated review of the available records and lay statements, it is probative evidence in this matter.  Absent any other medical opinions to the contrary, it is also persuasive.  Therefore, service connection, on the basis that the Veteran's current lumbar disc degeneration with spondylolisthesis is otherwise related to injuries sustained during his military service, is not warranted.

Further, the Board has considered if the chronic diseases presumption could be applied to this case.  The record does not indicate that the Veteran's low back disability, including degenerative changes of the spine, manifested within a year of the date of separation from service nor does the record support a continuity of symptomatology.  The record does not indicate that the Veteran's low back disability manifested within a year of the date of separation from service nor does the record support a continuity of symptomatology because there are no records for review from 1964 to 2005.  In addition, in February 2010, the Veteran reported he first started to have back problems when he was 30 years old, which would be in 1973, 10 years after service.  

The Board finds that the weight of the evidence, lay and medical, does not demonstrate that the claimed back disorder is related to service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement for service connection for low back disability is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


